Appeal from C. A. D. C. Cir. Probable jurisdiction noted. Motion of Lawrence Walsh, Independent Counsel, for leave to file a brief as amicus curiae granted. Motions to establish an expedited schedule for briefing and oral argument granted. Appellant’s brief shall be filed by 3 p.m., March 9, 1988. Appellees’ briefs shall be filed by 3 p.m., April 8, 1988. Reply briefs, if any, shall be filed by 3 p.m., April 18, 1988. Oral argument is set for April 26, 1988, at 10 a.m. Motion to dispense temporarily with printing briefs denied. Motions for additional time for oral argument denied without prejudice. Application for full stay of mandate of the United States Court of Appeals for the District of Columbia Circuit, presented to The Chief Justice, and by him referred to the Court, is granted pending the sending down of the judgment of this Court.
Justice Kennedy took no part in the consideration or decision of these motions and orders.